Citation Nr: 1142720	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spinal strain with degenerative disc disease.  

2.  Entitlement to service connection for lumbar spinal strain.  

3.  Entitlement to service connection for headaches to include as secondary to cervical spinal strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1979 to February 1983 and from December 1983 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A hearing was held on October 28, 2008, by means of video conferencing equipment with the appellant in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on June 11, 2008.  A transcript of the hearing is associated with the claims file.  

The Veteran's case was remanded in December 2008 for additional development in order to obtain medical records.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, cervical strain with degenerative disc disease is etiologically related to active duty.  

2.  Resolving all doubt in the Veteran's favor, lumbar strain is etiologically related to active duty.  

3.  Resolving all doubt in the Veteran's favor, headaches have been related by competent medical evidence to the now service-connected cervical strain with degenerative disc disease.  


CONCLUSIONS OF LAW

1.  Cervical spinal strain with degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Lumbar spinal strain was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Headaches are causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification needed to render a decision on the claims has been accomplished.  In this decision, the Board has granted service connection for the claims on appeal, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of VA's duties to notify and assist is not required.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for cervical spinal strain with degenerative disc disease and service connection for lumbar spinal strain.  

The Veteran has contended that his current cervical and lower back disorders are related to active service.  

The service treatment records indicate that in May 1984, he complained of mid back pain having a duration of one week.  There was pain to palpation in the middle thoracic spine as well as tightness, but there was no edema and he had good range of motion.  He was assessed as having a muscle strain.  The Veteran also sought treatment in May 1989 with complaints of neck pain and stiffness.  Following a physical examination, he was diagnosed with muscle strain in the post right neck area.  He was seen five days later at which time he was assessed as having a resolving muscle strain in the right post neck area.  A friend of the Veteran submitted a lay statement in October 2006 in which she indicated that she had been friends with the Veteran between 1983 and 1985 and recalled that he injured his back during that time frame.  She noted that he had been unable to participate in a volleyball league due to back pain.  

The Veteran has contended that he continued to experience back and neck problems following his separation from service.  He has acknowledged that he had post-service injuries to his back and neck, but has argued that those injuries aggravated the problems that he had in the service.  

The post-service treatment records show that he first sought treatment for low back pain in February 1997 following an injury at work.  It was noted that the injury had occurred while he was lifting a trash can.  In October 1997, he sustained an injury to his back while he was unloading computers at work.  His diagnoses included lumbar disc disease, a low back strain, lumbar disc bulge, and sciatica.  The Veteran was subsequently involved in a motor vehicle accident in January 1999.  

The Veteran was further documented as having acute lower back pain in July 1999 that he attributed to sleeping on an air mattress while camping.  A physical therapist indicated that he had a chronic recurrent condition for years.  The Veteran was later seen with a gradual onset of low back pain due to physical activity during the holidays in December 1999.  He also injured himself when lifting a piece of furniture at home in February 2000.  It was noted that he had ongoing low back pain and was diagnosed with lumbosacral strain.  

The Veteran was afforded a VA examination in March 2006.  The examiner reviewed the claims file and performed a physical examination after which she opined that it was less likely as not that the Veteran's current low back and neck condition were due to the incidents for which he was seen in the military.  In particular, the examiner noted that he was seen for a four-day period for a cervical strain and that there were no other notes of ongoing care or treatment.  She also observed that there was no history of an injury in service.  As such, she commented that it was more likely that the current disorders were related to his motor vehicle accident and work-related injuries that occurred after service.  However, the March 2006 examiner did not discuss the Veteran's low back pain in May 1984 when she opined that his current low back and neck conditions were not due to the incidents for which he was seen in the military.  Instead, she only referred to his treatment for a cervical strain for a four-day period in her rationale.  

Dr. L. submitted a letter in February 2007 indicating that the Veteran had been under his care for musculoskeletal complaints.  He remember working with the Veteran and treating him for low back syndrome.  He commented that it would not be uncommon that the cervical and/or thoracic spine would have also been involved.  Dr. L. stated that the records of such treatment had been destroyed, but noted that the Veteran related that the treatment was in May 1992.  

In a May 2007 letter, Dr. N. stated that the Veteran was initially seen in his office in May 1999 for lower back pain.  It was noted that he had also been treated for chronic neck and upper back pain.  Dr. N. indicated that the onset of the symptoms dated back to the Veteran's military service and that he had received chiropractic treatment prior to being seen in May 1999.  However, Dr. N. did not provide a complete rationale for the opinion nor did he discuss the lack of evidence documenting any complaints, treatment, or diagnosis of a back or neck disorder between the Veteran's separation from service and his work injury in February 1997.

Dr. R. submitted a letter dated in August 2007 in which he indicated that the Veteran had chronic back and neck pain as well as headaches secondary to his neck condition.  He stated that the symptoms presented during the Veteran's military service and that the motor vehicle accident aggravated the condition and was not the etiology of the pain. Dr. R. specifically opined that the Veteran's pain originated in service and predisposed him to subsequent injuries and aggravations.  

Another VA medical opinion was obtained in October 2007 following the submission of additional medical records.  Following a review of the evidence, the examiner concluded that the Veteran's lumbar strain, cervical strain with degenerative disc disease were not due to his military service.  She observed that the Veteran's reported medical history in October 2006 did not include any chronic back pain, neck pain, degenerative disc disease and that no pain medications were listed at that time.  His past medical history did include a motor vehicle accident, but there were no complaints of joint pain.  The examiner stated that the Veteran's medical situation had presumably changed in that his primary care physician indicated in September 2007 that he had chronic neck pain, headaches, and low back pain, requiring "multiple modalities for him to maintain functional status approaching normal."  Based on the visits 23 years earlier in service and the lack of findings upon separation and upon examination to establish care in 2006, the examiner commented that there was no support for continuous care for chronic disabling conditions dating from military service.  However, the Board notes that the October 2007 VA examiner based her opinion on the fact that the Veteran did not report having a medical history of the claimed disorders in October 2006; however, the evidence of record clearly shows that the Veteran had a documented history of back and neck problems prior to 2006.  

Dr. K submitted a letter dated in September 2008 in which he noted that he had reviewed some of the Veteran's past health records.  He observed that there was degenerative disc disease dating back to 1997.  He opined that the Veteran had degenerative disc injuries to the lower back prior to the workers compensation claim in 1997 and the automobile accident in 1999 because there was evidence of injuries prior to those incidents.  

In an October 2008 letter, Dr. R. summarized the findings of cervical spine x-rays, which showed cervical degenerative changes and spondylosis.  He stated that the changes were clearly present in 1998 and that they may have been worsened by subsequent injuries.  

The Board requested a medical opinion from the Veterans Health Administration (VHA) to determine the nature and etiology of the Veteran's claimed disorders.  The physician reviewed the claims file and the Veteran's allegations.  He stated that none of the notes in the Veteran's service treatment records referred to the lower back as they instead pertained to his mid back.  The Veteran was seen once in 1984 for his mid back, but there were no follow-up problems documented.  The physician also noted that the Veteran was seen twice for his neck in service, but observed that those visits were in 1989 and that there were no other problems noted thereafter.  The physician concluded that it was likely that the Veteran's post-service injuries were the cause of his residual complaints of lower back and neck pain.  He commented that those injuries were certainly much higher energy, much more trauma, and very much temporally related to the Veteran's actions and complaints.  The physician also commented that it was at least as likely as not that the low back pain and neck disorder were not causally or etiologically related to the Veteran's military service because they resolved prior to his separation from service and did not manifest until the post-service injuries.  The Board reviewed the opinion and determined that clarification was necessary.  In particular, it was requested that the examiner prepare an addendum explaining the likelihood that the Veteran's back and neck symptomatology predisposed him to aggravation by subsequent post-service injuries.  He was asked to review Dr. R's August 2007 letter.  In October 2010, the VA physician provided an addendum in which he indicated that he was aware of Dr. R's August 2007 letter and that he disagreed with Dr. R. and that he would continue to cite to several factors in support of his conclusion.  He noted the paucity of records during the Veteran's active duty documenting problems with his neck and back.  

In response to the VHA, the Veteran provided copies of medical records, including Dr. R's October 2008 letter, private treatment records dated in 1997, and a lay statement.  He also included a December 2010 letter from Dr. W. in which he indicated he reviewed past medical evaluations regarding neck pain and back pain.  Dr. W. stated it was more likely than not that the Veteran's pain started during his military service.  He also believed that the increasing pain may be due to some drug side effects.  In addition, the Veteran provided his own medical records review.  He noted that the VHA physician did not refer to a February 1997 x-ray, which revealed mild spondylosis at T-7 only one day after a work injury.  Similarly, he noted that there was a December 1998 cervical spine x-ray that was obtained prior to motor vehicle accident in 1999.  The Veteran also pointed out that the VHA physician did not refer to Dr. R.'s October 2008 letter.  

The Board requested that an independent medical examiner review the case and express medical opinions as to the etiology of the Veteran's claimed disorders.  The examiner noted that the Veteran clearly did have both cervical and lumbar strain during the time in the military.  By the records available, it did not seem to have been severe because the Veteran continued his activities and did not repeatedly report problems over any extended period of time.  Certainly, after discharge he was able to work for many years as a custodian/janitor.  This would not have been possible if he had suffered severe injuries to his neck and back during his time in the military.  In particular, at the time of the worker's compensation injury in 1997, he was lifting computers and so it is unlikely that his back and neck could have been seriously injured prior to that time.  Clearly, the Veteran does have degenerative disc disease at the present time but there is little evidence that represents a continuation of the problems he had in the military.  The finding of single level of spondylosis on the single plain x-ray of the thoracic spine in 1997 and the changes on the plain film of the cervical spine in 1998 does not convince the examiner that there was a serious injury prior to April 1992.  The findings on MRIs that were done later than this may have been related to the workers compensation injury in 1997 and the motor vehicle accident of 1999.  Based upon the evidence available, there was a higher likelihood than not that the injuries the Veteran suffered during his service years were not directly the cause of his current symptoms including headache.  The more difficult question is whether injury suffered by the Veteran during his time in the military could have caused a minor injury that predisposed him to additional injuries in the future.  As degenerative spine disease often results from many small injuries over time, it is possible that the injuries he suffered in the military caused a minor degree of injury that predisposed the Veteran to additional future problems.  Although clearly the injuries of 1997 and 1999 are likely more significant than the military injuries, there may be a minor role of the military injuries in predisposing to future injury.  The examiner opined that it was at least as likely as not that the injuries suffered by the Veteran did, to a minor extent, predispose the Veteran to aggravation of his neck and back problems by future injuries.  He emphasized that he thinks the effect is real, but minor.  

A January 2011 private treatment record noted an assessment of cervical spondylosis, lumbar spondylosis, and thoracic spondylosis.  Dr. D.W.H. stated that it was reasonable to cast that in the past, his symptoms did begin while serving in the military and that his symptoms are service-related.  The Veteran reported that his neck and back pain had been present for quite some time.  He indicated that his midback pain began in approximately 1985 while he was in the navy.  He indicated that his initial injury occurred after lifting 5 gallon pails of paint.  He stated that he was treated with conservative measures and continued to have episodes of back pain.  He indicated that his neck pain was occurring while he was serving in the military.  He was also treated conservatively for the pain.  He reported that the neck pain onset was in approximately 1989.  He also stated that he has been in several motor vehicle collisions but that his back and neck pain was present prior to this.  

In reviewing the conflicting medical evidence of record, it is obvious that there are differing opinions as to whether the Veteran's current neck and back disorders had their onset in active duty.  The private physicians including Dr. R., Dr. D.W.H., Dr. K, and Dr. W., generally opined that the Veteran's symptoms began during active duty.  On the other hand, the VHA and VA examiner provided negative nexus opinion, attributing the Veteran's current disorders to post-service injuries.  Indeed, the IME also opined that there was a higher likelihood than not that the injuries the Veteran suffered during his service years were not directly the cause of his current symptoms.  Nevertheless, similar to Dr. R's opinion that the Veteran's military injuries predisposed him to future injuries and aggravation, the IME opined that as degenerative spine disease often results from many small injuries over time, it is possible that the injuries he suffered in the military caused a minor degree of injury that predisposed the Veteran to additional future problems.  The IME opined that it was at least as likely as not that the injuries suffered by the Veteran did, to a minor extent, predispose the Veteran to aggravation of his neck and back problems by future injuries.  The Board finds that the IME opinion is persuasive as the examiner reviewed the evidence of record, cited to the pertinent evidence, and provided a rationale for the expressed opinion.  Indeed, when viewed in connection with Dr. R's opinion as well as the Veteran's competent and credible statements that he had experienced pain since separation from service, the Board finds that the Veteran's current disorders are related to active duty.  In this case, the Board finds that reasonable doubt exists as to whether the Veteran's cervical spinal strain with degenerative disc disease and lumbar spinal strain are related to active service.  To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Based on the evidence of record, the Board finds that the Veteran's cervical strain with degenerative disc disease and lumbar strain are related to his period of active duty service.  Accordingly, the Board concludes that service connection is warranted.

Headaches

The Veteran has contended that his headaches are related to active duty and in the alternative that they were caused by his cervical strain with degenerative disc disease.  In this case, the Board is granting service connection on a secondary basis and, therefore, direct service connection will not be discussed.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a current disability.  The evidence reveals that the Veteran has been diagnosed with headaches and element (1) of Wallin has been met.  

In addition, the Veteran has been granted service connection for cervical strain with degenerative disc disease.  Therefore, element (2) of Wallin has been met.

Thus, the only remaining inquiry is whether the Veteran's headaches are proximately due to his service-connected cervical strain with degenerative disc disease.  Wallin, id; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination in March 2006.  The examiner reviewed the claims file and performed a physical examination of the Veteran.  The examiner stated that the Veteran's headaches were likely related to his cervical spine disorder.  Given that the medical evidence weighs in favor of finding a nexus between the Veteran's service-connected cervical strain with degenerative disc disease and headaches, the Board will resolve all reasonable doubt in the Veteran's favor and finds that service connection is warranted for headaches.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for cervical spinal strain with degenerative disc disease is granted.  

Service connection for lumbar spinal strain is granted.  

Service connection for headaches is granted.    




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


